DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive.
First, Applicant requests clarification regarding the phrase “an object recognition function based on the color image” in the rejection (Remarks, p. 6.)  The claim currently states “process an object recognition based on an output from the second sensor.”  As mapped in the rejection, the color image sensor (110A) of the Kim reference, which outputs a color image, reads upon the claimed “second sensor.”  Therefore, the phrase “an object recognition function based on the color image” is 

Additionally, Applicant asserts that reference Kim fails to disclose “in response to detecting the object, activating a second sensor configured to detect an amount of light intensity” (Remarks, p. 6.)  However, the Examiner respectfully disagrees, given the broadest reasonable interpretation of the claim language.  Color sensor pixel C of Kim obtains incident light upon the pixels to form an image.  Because any incident light upon the image sensor has some amount of light intensity, Kim inherently discloses that the color image sensor (i.e., the second sensor) is “configured to detect an amount of light intensity.”
Additionally, Applicant discloses that reference Kim fails to disclose the limitation “in response to detecting the object” because the second sensor is activated based on MSEL and not detecting an object.  The Examiner agrees with this assessment.  However, MSEL is generated by the CPU based on the detection of an object by the motion sensor pixel array [0070] which then triggers the activation of the color sensor [0071], as noted in the previous Office Actions.
.

Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In this case, Applicant asserts that Messer fails to disclose “in response to detecting the object, activat[ing] the second sensor and process[ing] an object recognition based on an output from the second sensor,” as required in amended claim 1.  The Examiner agrees that Messer alone fails to disclose this limitation, but rather that it is rendered obvious in view of the combination of Kim and Messer.
Kim discloses a system with two sensors (Fig. 16, 110A/110B), where the second sensor (the color sensor, 110A) is activated (turned on from sleep mode) based on a detection of an object in the first sensor (motion sensor pixel array/DVS sensor, 110B, detects a location and shading of a moving object in its field of view), but does not disclose performing a secondary object recognition based on the second sensor (i.e., color image sensor.)
Messer discloses a system with two image sensors, similar to Kim, that performs a secondary object recognition (605, facial recognition repeated) with the second image 
	Therefore, by applying the teachings of Messer to Kim, the combined system renders obvious that the second sensor (the color sensor, 110A) is activated (turned on from sleep mode) based on a detection of an object in the first sensor (motion sensor pixel array/DVS sensor, 110B, detects a location and shading of a moving object in its field of view) and performing an additional object recognition based on the higher quality image sensor.  Accordingly, the rejections are maintained.

	Regarding claims 3 and 4, Applicant asserts that neither Kim nor Messer discloses “wherein in response to detecting the object based on the event signal, the processor deactivates the first sensor” and “wherein after processing the object recognition based on the output from the second sensor, the processor reactivates the first sensor and deactivates the second sensor” (Remarks, p. 8.)  The Examiner again disagrees.  Again, while Kim does not directly disclose the limitations, the act of turning either sensor on or off in any order as desired is rendered obvious for the rationale discussed in the rejection to claim 3, given the disclosure in Kim that the two sensors could be independently disabled.  Therefore, both claims 3 and 4 are rendered obvious by the combination for the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 8, 10 - 15, and 17 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (US 20140009648 A1) in view of Messer, et al. (US 20200105111 A1.)
Regarding claim 1, Kim, et al. (hereafter, “Kim”) discloses an object recognition system comprising:
a first sensor (DVS sensor, 110B; Fig. 16) configured to detect a change of an amount of light intensity [0078, 0086];
a second sensor (color sensor, 110A; Fig. 16) configured to detect an amount of light intensity [0078]; and
a processor configured to:
receive an output from the first sensor [0085 - 0086]
generate an event signal based on the output from the first sensor [0085 - 0086],

in response to detecting the object (when a moving object is detected by the DVS sensor, [0057]), activate the second sensor [0071.]

	However, while Kim discloses above and also discloses capturing a higher resolution color image based on the event/object detection, the reference fails to disclose an object recognition based on an output from the second sensor (i.e., a color image from the color image sensor), as required by the instant claim.  Despite this, the Examiner maintains that such a process would be obvious to one of ordinary skill in the art, as taught by Messer, et al. (hereafter, “Messer.”)
	Messer discloses a camera system (Fig. 1) that captures an image (601; Fig. 6), detects an object in a low quality image (602), and then captures a better quality image (604), similar to Kim.  Additionally, Messer discloses that object recognition (605) is performed on the second quality image and is conducted against the detection from the first image [0069.]  Messer discloses that this object recognition is performed on a better image in order to minimize false alerts due to a low quality capture [0064.]
	This process can similarly be incorporated with Kim.  Because Kim captures a low quality image to determine the presence of an object and then captures a high quality image of the object, it would be obvious to one of ordinary skill in the art that an object 
	Therefore, it would be obvious to one of ordinary skill in the art to include the facial recognition of Messer with the color image capture of Kim in order to properly identify the object detected with high accuracy.

	Regarding claim 3, the combination satisfies claim 1.  However, the combination fails to specifically disclose deactivating the first sensor wherein in response to detecting the object, as required by the instant claim.  Despite this, the Examiner maintains that such a process would be obvious to one of ordinary skill in the art, as suggested by the disclosure in Kim.
	Kim additionally discloses that both the color pixel array (110A) and the motion sensor pixel array (110B) can be individually controlled [0084] and that the motion sensor pixel group can be independently disable [0162.]  Additionally, Kim discloses that “it is desired to minimize power consumption while maintaining performance of the image sensor” [0004.]
	Given that Kim discloses that each image sensor can be deactivated individually and that high power consumption is a concern, it would be obvious to try for one of ordinary skill in the art that the system could be set to deactivate the motion sensor while the color sensor is active.  This way, power drain could be minimized by deactivating the sensor not currently in use.


	Regarding claim 4, the combination satisfies claim 3.  Additionally, while the combination fails to specifically disclose reactivating the first sensor after deactivating the second sensor and because Kim discloses the use of a power save mode (sleep mode), this limitation is rendered obvious in view of Kim to re-enable the disclosed sleep mode for the same rationale of controlling power consumption of the two sensors as in the rejection to claim 3.

	Regarding claim 5, the combination satisfies claim 1, wherein Kim discloses detecting the object based on the event signal comprises detecting an object in the output (detecting motion of an object constitutes detecting the presence of the object in the scene, [0057.])

	Regarding claim 6, the combination satisfies claim 1, wherein Messer, as combined, discloses processing the object recognition based on the output from the second sensor comprises recognizing the object (facial recognition, 605.)

claim 7, the combination satisfies claim 1, wherein Messer, as combined, discloses processing the object recognition based on the output from the second sensor comprising recognizing a face (facial recognition, 605.)

	Claims 8, 10 - 15, and 17 - 20 are variants of the above claims and are similarly interpreted and rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JAMES M HANNETT/Primary Examiner, Art Unit 2698